Citation Nr: 1141803	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion.  

3.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension prior to July 29, 2011, and in excess of 0 percent after July 29, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1976 to March 1978.  

This matter originally came to the Board of Veterans' Appeals  (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, found that the Veteran was not entitled to a rating in excess of 10 percent for chondromalacia, left knee.  A May 2005 decision review officer (DRO) decision granted the Veteran a 20 percent rating for chondromalacia, left knee, effective February 26, 2004, the date the Veteran's increased rating claim was received by the RO.  

In May 2011 the Board remanded the Veteran's claim for a rating in excess of 20 percent for a left knee disability for additional development.  In an August 2011 rating decision the RO granted service connection for left knee limitation of flexion, with a 10 percent rating, effective February 26, 2004, and service connection for left knee limitation of extension, with a 10 percent rating effective from February 26, 2004 to July 29, 2011, and a non-compensable rating after July 29, 2011.  

The Veteran's service connected left knee can be rated under various diagnostic codes.  Pursuant to VAOPGCPREC 23-97 (1997) (noting that lateral instability and degenerative arthritis of the knee may be rated separately under 38 C.F.R. § 4.71a, DCs 5003 and 5257) and VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004) (noting noting that limitation of flexion and limitation of extension of the knee may be rated separately under 38 C.F.R. § 4.71a, DCs 5260 and 5261), the RO has assigned various ratings for the Veteran's service connected left knee, all of which are currently on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a rating in excess of 10 percent for left knee limitation of extension prior to July 29, 2011, and in excess of 0 percent after July 29, 2011, has been re-characterized to comport to the staged rating (different disability ratings during various time periods) requirements of Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, the RO's grant of service connection for left knee limitation of extension, with a 10 percent rating effective from February 26, 2004 to July 29, 2011, and a 0 percent rating thereafter in the August 2011 rating decision, does not represent a rating reduction subject to the procedural due process requirements contained in 38 C.F.R. § 3.105, because the RO did not reduce an established rating for left knee limitation of extension in the August 2011 rating decision, but rather granted service connection and established staged ratings pursuant to Hart, supra.    


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's left knee does not manifest ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of semilunar cartilage, genu recurvatum, or impairment of the tibia and fibula.  Nor does his left knee individually involve two or more major or minor joints.

2.  The competent evidence of record shows that the Veteran's left knee does not manifest severe recurrent subluxation or lateral instability.    

3.  The competent evidence of record shows that the Veteran's left knee does not manifest a compensable degree of limitation of flexion.  

4.  Prior to July 29, 2011, the competent evidence of record shows that the Veteran's left knee does not manifest extension limited to more than 10 degrees, and after July 29, 2011, the competent evidence of record shows that the Veteran's left knee does not manifest any limitation of extension.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  The criteria for a rating in excess of 10 percent for left knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2011).

3.  The criteria for a rating in excess of 10 percent for left knee limitation of extension prior to July 29, 2011, and in excess of 0 percent after July 29, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  March 2004 and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs), VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the current severity of the Veteran's left knee disabilities.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks higher evaluations for his left knee disability.  He claims that his knee goes out and walking causes pain to shoot through his knee, and that he uses a cane to assist in walking.  The Veteran has also submitted statements from his co-workers indicating that they have witnessed him almost falling while at work due to his knee buckling or giving out  

The RO continued the Veteran's 10 percent rating for chondromalacia, left knee, under 38 C.F.R. § 4.71a, DC 5261, in the July 2004 rating decision on appeal.  A May 2005 DRO decision granted the Veteran a 20 percent rating for chondromalacia, left knee, effective February 26, 2004, under 38 C.F.R. § 4.71a, DC 5257.  In an August 2011 rating decision the RO granted service connection for left knee limitation of flexion, with a 10 percent rating, under 38 C.F.R. § 4.71a, DC 5260, effective February 26, 2004, and service connection for left knee limitation of extension, with a 10 percent rating effective February 26, 2004 to July 29, 2011, and a non-compensable rating after July 29, 2011, under 38 C.F.R. § 4.71a, DC 5261.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, as has been done in this case, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14  [the evaluation of the same disability under various diagnoses is to be avoided].  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004). 

A VA examination was conducted in June 2004.  The examiner noted a review of the medical evidence of record.  The Veteran reported left knee pain 4/10 that goes up to 9/10, and that he can no longer participate in sports such as basketball and water skiing.  He has no falls in the past year.  He reports weakness and popping.  A physical examination revealed that the left knee is tender on palpitation and crepitus is present throughout the range of motion.  The left knee had range of motion lacking approximately 8 to 10 degrees of extension and pain inhibited performance.  Flexion was to 225 degrees where it became painful, and the Veteran would not allow the examiner to do passive flexion beyond 125 degrees.  Testing of the medial and lateral collateral ligaments shows they were intact bilaterally.  Anterior and posterior drawer signs are stable.  A diagnosis of chondromalacia of the left patella and left patella dislocates medially, suggesting that the lateral retinaculum is torn, was given.

August 2005 private treatment records indicate that the Veteran injured his knee while at work and that he had pain and swelling of the left knee as a result of twisting his knee.  X-rays of the knee were negative and an assessment of knee sprain was given.  

February 2005 VA treatment records note that following magnetic resonance imaging (MRI) of the left knee, an impression of no plain evidence of abnormality of the left knee was given.  

February 2005 VA treatment records indicate that the Veteran complained of left knee pain, and occasional swelling, some locking and catching, and instability.  Physical examination revealed the Veteran had great range of motion of his knee, but had patellofemoral crepitus with pain and tenderness.  His knee is stable.  There is early osteoarthritis of the patellofemoral joint.  A review of the MRI reveals that he has early osteoarthritis of the patellofemoral joint.  

March 2005 VA treatment records indicate that the Veteran continues to have knee pain and objectively his patella was okay and he had no effusion.  An assessment of degenerative joint disease (DJD), range of motion (ROM), okay, no effusion, was given.  

April 2006 private treatment records indicate that the Veteran was seen for left lateral patellar stress syndrome.  A physical examination revealed that the Veteran was walking smoothly and comfortably.  He had good motion in both knees and no effusion.  The left knee still has tenderness.  Ligament examination was normal. Following x-ray examination, the Veteran was given an assessment of left, worse than right, lateral patellar stress syndrome.  

A VA examination was conducted in July 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported pain and that his left knee buckles.  Walking too much causes increased pain.  Range of motion testing revealed that the Veteran's left knee had flexion of 115 degrees limited by pain and extension to 0 degrees.  There was no objective evidence of painful motion on left knee extension.  The Veteran was able to perform repetitive use testing and had no further limitation of motion.  His left knee was tender to palpitation.  Joint stability testing revealed that the left knee had normal anterior, posterior, and medial-lateral stability.  There is evidence of recurrent patellar subluxation/dislocation, and the examiner noted that it is slight in severity.  Review of medical imaging revealed minimal tricompartmental osteoarthritis and an assessment of chondromalacia of the left knee was given.  

A.  Rating in Excess of 20 percent for Left Knee Instability

Under DC 5257, the diagnostic code under which the Veteran's left knee instability is currently rated, recurrent subluxation or lateral instability may be rated at 10 percent, 20 percent, or 30 percent, depending on whether it is slight, moderate, or severe.  38 C.F.R. § 4.71a.  The June 2004 VA examination report notes that the Veteran's medial and lateral collateral ligaments are intact bilaterally and anterior and posterior drawer signs are stable.  February 2005 VA treatment records note that despite the Veteran's complaints of left knee instability, physical examination revealed that it was stable.  The July 2011 VA examination report notes that the Veteran's left knee had recurrent patellar subluxation/dislocation, but that it was only slight in severity.  The Veteran reports his left knee gives way or buckles.  It is clear that the Veteran has instability of his left knee, however the various VA examination reports and other medical evidence of record clearly show that the Veteran objectively has at worst slight lateral instability or recurrent subluxation of the left knee.  There is no medical evidence of record indicating that the Veteran's left knee instability is more than moderate in severity.  Therefore, under DC 5257 the Veteran's left knee instability does not warrant a rating in excess of 20 percent.  See Id.  

B.  Ratings in Excess of 10 Percent for Limitation of Flexion and in Excess of 10 Percent for Limitation of Extension prior to July 29, 2011, and in Excess of 0 Percent after July 29, 2011

Under DC 5260, the diagnostic code under which the Veteran's left knee limitation of flexion is rated, when the leg has flexion limited to 45 degrees, a 10 percent rating is warranted, and flexion limited to 30 degrees warrants a 20 percent rating.  Id.  Under DC 5261 when the leg has extension limited to 10 degrees, a 10 percent rating is warranted, and extension limited to 15 degrees warrants a 20 percent rating.  Id.  38 C.F.R. § 4.71, Plate II reflects that normal flexion and extension of a knee is from zero degrees of extension to 140 degrees of flexion.  

The June 2004 VA examination report notes that the Veteran's left knee lacked at most 10 degrees of extension and had flexion limited to 125 degrees due to pain.  The February 2005 VA treatment record notes that the Veteran had great range of motion of his left knee; the March 2005 VA treatment record notes that the Veteran's ROM was okay; and the April 2006 private treatment record notes that the Veteran had good motion in his left knee.  The July 2011 VA examination report notes that the Veteran's left knee had flexion of 115 degrees limited by pain and extension to 0 degrees and no pain on extension.  

The medical evidence of record clearly indicates that the Veteran's left knee does not have flexion limited to 45 degrees, and therefore his left knee limitation of flexion does not warrant a compensable rating under DC 5260 or an even higher 20 percent evaluation.  38 C.F.R. § 4.71a.  

Similarly, the medical evidence of record clearly indicates that the Veteran's left knee did not have extension limited to more than 10 degrees at any time prior to July 29, 2011, and therefore his left knee limitation of does not warrant a rating in excess of 10 percent prior to July 29, 2011, under DC 5261.  After July 29, 2011, the medical evidence of record, namely the July 2011 VA examination report, clearly shows that the Veteran's left knee has full extension to 0 degrees and therefore he is not entitled to a rating in excess of 0 percent under DC 5261 after July 29, 2011.  See Id.  
Diagnostic Code 5003 provides that when the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion that is affected by degenerative arthritis when limitation of motion is objectively confirmed by findings such as painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  In the August 2011 rating decision, the RO granted the Veteran a 10 percent rating for limitation of flexion due to painful motion based on DC 5003.  

Prior to July 29, 2011, the Veteran's left knee limitation of extension was receiving a 10 percent rating under DC 5261 based on the medical evidence of record prior to that date warranting a compensable rating.  After July 29, 2011, the medical evidence of record, namely the July 2011 VA examination report, does not show that he has any limitation of extension of his left knee, nor is there any objective evidence of swelling, muscle spasm or painful motion .  Thus, he cannot receive a compensable rating for limitation of extension after July 29, 2011.

Finally, at no time during the pendency of his increased rating claim has the Veteran's left knee been diagnosed with, nor is there any medical evidence of record indicating, ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  Id.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected knee disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability. 

At no time during the pendency of this claim has any of the Veteran's left knee disabilities met or nearly approximated the respective criteria for a rating in excess of 20 percent for instability, in excess of 10 percent for limitation of flexion, and in excess of 10 percent for left knee limitation of extension prior to July 29, 2011, or in excess of 0 percent after July 29, 2011, and further staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran is competent to provide evidence about observable symptoms such as knee pain or grinding.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his co-workers are competent to report knees problems the Veteran suffers from such as imbalance that they observe.  However, as laypersons, lacking in medical training and expertise, the Veteran and his co-workers cannot provide a competent opinion on matters as complex as the range of motion of his left knee or the severity of its lateral stability.  Thus, their opinions are far outweighed by the detailed opinions provided by the VA medical professionals, which show that the criteria for a rating in excess 20 percent for left knee instability, in excess of 10 percent for left knee limitation of flexion, and in excess of 10 percent for left knee limitation of extension prior to July 29, 2011, and in excess of 0 percent after July 29, 2011, have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings for left knee instability and limitation of flexion and extension are not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Nor does the Veteran qualify for extra-schedular consideration for his service-connected left knee disabilities.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.  

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as painful motion and instability, that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's left knee.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached regardless of whether his left knee causes employment problems.  Thus, referral for extra-schedular consideration is not warranted. 

The Veteran is already in receipt of a total disability rating based on individual unemployabilty (TDIU), and thus an inferred claim for a TDIU based on his various left knee disabilities under Rice v. Shinseki, 22 Vet. App. 447 (2009) need not be considered.  


ORDER

Entitlement to a rating in excess of 20 percent for left knee instability is denied.

Entitlement to a rating in excess of 10 percent for left knee limitation of flexion is denied.  

Entitlement to a rating in excess of 10 percent for left knee limitation of extension prior to July 29, 2011, and in excess of 0 percent after July 29, 2011, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


